DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 27 Dec 2021 has been entered. Claims 1-20 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the limitations “the casing defining an inner continuous space therein, said continuous space having the electric motor and the reduction gear train disposed therein without being divided between the electric motor and the reduction gear train”.  This limitation is unclear, as it 
Claims not specifically referenced are rejected as being dependent on a rejected base claim.

    PNG
    media_image1.png
    409
    841
    media_image1.png
    Greyscale

Annotated Figure B
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Sigg et al (US 2017/0373555) in view of Shakkour (US 2016/0102775) in further view of Barcatta (US 9,185,856).
Regarding Claim 1, Sigg et al disclose a motorised valve (Figure 1). The valve comprising:
a motorised control system (Figure 1) operably controlling movement of the valve (Paragraph 2), the motorised control system comprising a gear motor comprising an electric motor (together 6 and 22) and a reduction gear train (generally at 4 and 5; Paragraph 26), the gear train comprising an exit wheel (10; Paragraph 26) rotating the valve so as to allow progressive opening of the valve (Paragraph 26 via 11); the gear motor being a casing (1 and 2) comprising the electric motor and the reduction gear train (Figure 1), 
the casing (1 and 2) defining an inner continuous space therein (Figure 1), said continuous space having the electric motor (together 6 and 22) and the reduction gear train (generally at 4 and 5; Paragraph 26) disposed therein without being divided between the electric motor and the reduction gear train (Figure 1; while components are located within space between the electric motor and the reduction gear train, they are not divided, but within the same space of the casing (between 1 and 2),
but fails to expressly disclose a body with at least one intake duct and one outlet duct; a plug movably mounted in the body to plug or release a passage between the intake duct and the outlet duct and the body being integrally formed with the casing without a mounting brace therebetween.  
Shakkour teaches a motorized valve (Figure 2A) with a body (generally at 104) with at least one intake duct (118) and an outlet duct (120); and a plug moveably mounted in the body to plug or release a passage between the intake duct and the outlet duct (202; Paragraph 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sigg et al to incorporate the teachings of Shakkour to provide for 
Barcatta teaches a motorized valve (Figures 1-2) with a control system (generally at 5), a body (the upper portion of 9; covered 3); a casing (the lower portion of 9 covered by 17) the body being integrally formed with the casing without a mounting brace therebetween (Figures 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sigg et al, as modified by Shakkour to incorporate the teachings of Barcatta to provide for the body being integrally formed with the casing without a mounting brace therebetween.  Doing so would be combining prior art elements according to known methods (the body and casing structure of Sigg et al with the body and casing structure of Baratta) to yield predictable results (cut down on assembly steps).
Regarding Claim 2, Sigg et al disclose a sensor or magnet (31; Paragraph 31), and a magneto-sensitive probe being positioned in the vicinity of the sensor or magnet (30), but is moot to where the exit wheel being integral with the sensor or magnet.
Sigg et al, as modified by Shakkour, teach the claimed invention except for where the exit wheel being integral with the sensor magnet. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the exit wheel integral with the sensor magnet since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  Forming the pieces integrally would help cut down on assembly steps.
Regarding Claim 4, Sigg et al disclose where the casing is formed by injection of a plastic material and in the electric motor comprises a stator overmolded by the plastic material (Paragraph 29), 
Regarding Claim 5, Sigg et al disclose where the casing includes a first housing (1) positioning a printed circuit receiving electronics (29) which are adapted to control the gear motor and a second housing (2) positioning of the reduction gear train (Figure 1), and a rotor of the electric motor is housed in the second housing and separated from a stator of the electric motor by an overmolding skin or a wall (where the rotor 6 is positioned both in the first and second housing and therefore housed in the second housing; Paragraph 29 discloses the stator overmolded and therefore separated from the rotor).  
Regarding Claim 6, Sigg et al disclose where the casing is extended by an electrical connector (34) which outwardly projects from an opposite exterior side of the casing from the exit wheel and the valve (via 34); the exit wheel includes circumferential gear teeth (an inherent feature at the interaction of gear 9 and exit gear 10 discussed in Paragraph 26); and the electrical connector is linearly aligned with the electric motor and the teeth of the exit wheel (where each is literally aligned up and down as seen in the orientation of Figure 1).
Regarding Claim 7, Shakkour teaches where the at least one of the intake or outlet ducts is integrally formed with body (118 and 120 in Figure 2A on 104) and where there are three or less separate fluid seals located within the body and the casing (Shakkour teaches seals at 286 and 284) and, as discussed above, it would have been obvious to form the body integrally with the casing (as taught by Barcatta).
Barcatta teaches a motorized valve (Figures 1-2) with a control system (generally at 5), a body (the upper portion of 9; covered 3); a casing (the lower portion of 9 covered by 17) the body being integrally formed with the casing without a mounting brace therebetween (Figures 1 and 2).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Sigg et al (US 2017/0373555) in view of Shakkour (US 2016/0102775) in further view of Barcatta (US 9,185,856) in further view of Cook et al (EP 0397058; provided by applicant on the IDS dated 5 August 2019).
Regarding Claim 8, Sigg et al, as modified by Shakkour teach all essential elements of the current invention as discussed above except where the valve is part of a purging circuit of a fuel vapor absorber.  
Cook et al teach a valve (Figure 1) integrated into a purging circuit of a fuel vapor absorber (Col 1, lines 4-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sigg et al, as modified by Shakkour, to incorporate the teachings of Cook et al to provide for where the valve is integrated, as a valve, into a purging circuit of a fuel vapor absorber. Doing so would be simple substitution of one known element for another (the valve taught by Sigg et al as modified by Shakkour for the valve of Cook et al) to obtain predictable results (to control the flow of fluid through the purge circuit).
Regarding Claim 9, Sigg et al disclose a motorised valve (Figure 1).  The valve comprising: 
a motorised control system (Figure 1) adapted to control movement of the valve, the motorised control system comprising a gear motor comprising an electric motor (together 6 and 22) and a reduction gear train (generally at 4 and 5; Paragraph 26); the gear train comprising an exit wheel (10; 
the casing (1 and 2) defining an inner continuous space therein (Figure 1), said continuous space having the electric motor (together 6 and 22) and the reduction gear train (generally at 4 and 5; Paragraph 26) disposed therein without being divided between the electric motor and the reduction gear train (Figure 1; while components are located within space between the electric motor and the reduction gear train, they are not divided, but within the same space of the casing (between 1 and 2),
 but fails to expressly disclose a body with at least one intake duct and one outlet duct; a plug movably mounted in the body to plug or release a passage between the intake duct and the outlet duct and the valve body being integrally formed with the casing without a mounting brace therebetween and the valve being integrated, as a valve, into a purging circuit of a fuel vapor absorber and a shaft coupling the plug to the exit wheel, and the plug being rotatable about a common axis with the exit wheel and the shaft with the common axis being substantially perpendicular to the plane.
Shakkour teaches a motorized valve (Figure 2A) with a body (generally at 104) with at least one intake duct (118) and an outlet duct (120); and a plug moveably mounted in the body to plug or release a passage between the intake duct and the outlet duct (202; Paragraph 43) and a shaft (242) coupling the plug (202) to the exit wheel (244) and the plug being rotatable about a common axis with the exit wheel and the shaft (along the right).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sigg et al to incorporate the teachings of Shakkour to provide for a body with at least one intake duct and one outlet duct; a plug movably mounted in the body to plug or release a passage between the intake duct and the outlet duct and a shaft coupling the plug to the exit 
Barcatta teaches a motorized valve (Figures 1-2) with a control system (generally at 5), a body (the upper portion of 9; covered 3); a casing (the lower portion of 9 covered by 17) the body being integrally formed with the casing without a mounting brace therebetween (Figures 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sigg et al, as modified by Shakkour to incorporate the teachings of Barcatta to provide for the body being integrally formed with the casing without a mounting brace therebetween.  Doing so would be combining prior art elements according to known methods (the body and casing structure of Sigg et al with the body and casing structure of Baratta) to yield predictable results (cut down on assembly steps).
Cook et al teach a valve (Figure 1) integrated into a purging circuit of a fuel vapor absorber (Col 1, lines 4-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sigg et al, as modified by Shakkour, to incorporate the teachings of Cook et al to provide for where the valve is integrated, as a valve, into a purging circuit of a fuel vapor absorber. Doing so would be simple substitution of one known element for another (the valve taught by Sigg et al as modified by Shakkour and Barcatta for the valve of Cook et al) to obtain predictable results (to control the flow of fluid through the purge circuit).
Sigg et al, as modified by Shakkour, teach the claimed invention except for where the common axis being substantially perpendicular to the plane.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided for where the In re Japikse, 86 USPQ 70.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Sigg et al (US 2017/0373555) in view of Shakkour (US 2016/0102775) in further view of Barcatta (US 9,185,856) in further view of Cook et al (EP 0397058; provided by applicant on the IDS dated 5 August 2019) in further view of Simar et al (US 5,356,112).
Regarding Claim 10, Cook et al teach wherein the valve is a motor vehicle fuel vapor valve (Col 1, lines 4-19) but fails to expressly teach were an external surface of the plug is spherical.
Simar et al teach a plug valve (Figure 7) where an external surface of the plug is spherical (50; Figure 7).
It would have been an obvious matter of design choice to provide for where were an external surface of the plug is spherical, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding Claim 11, Simar et al teach seats contacting inner surfaces of the body adjacent the ducts, and contacting external surfaces of the plug to provide a seal between the plug and the body (generally at 15 in Figure 7).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Sigg et al (US 2017/0373555) in view of Shakkour (US 2016/0102775) in further view of Barcatta (US 9,185,856) in further view of Cook et al (EP 0397058; provided by applicant on the IDS dated 5 August 2019) in further view of Toral Gomez et al (US 8,171,957).
Regarding Claim 12, Sigg et al disclose motor control electronics, where the stator (22) being located in a section of the casing separated from the rotor (6) by an overmolding skin or a wall therebetween (where the rotor 6 is positioned both in the first and second housing and therefore 
Toral Gomez et al teach a valve (Figures 2-3) with motor control electronics (23) where the motor control electronics are located within a section of the casing separated from the reduction gear train by an overmolding skin or a wall therebetween (see Annotated Figure A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sigg et al, as modified by Shakkour to incorporate the teachings of Toral Gomez et al to provide for where the motor control electronics are located within a section of the casing separated from the reduction gear train by an overmolding skin or a wall therebetween, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

    PNG
    media_image2.png
    738
    467
    media_image2.png
    Greyscale

Annotated Figure A
Allowable Subject Matter
Claims 13-20 are allowed.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 27 Dec 2021 have been fully considered but they are not persuasive.

Next, Applicant argues that the casing of Sigg et al is not a casing as claimed because the casing of Sigg et al is built of two casing parts, of different materials, joined together by screws.  It is noted that the features upon which applicant relies (i.e., an integrally formed casing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, Applicant argues that Sigg et al fails to disclose where the casing is formed integrally with the valve body.  As discussed above, Barcatta teaches a motorized valve (Figures 1-2) with a control system (generally at 5), a body (the upper portion of 9; covered 3); a casing (the lower portion of 9 covered by 17) the body being integrally formed with the casing without a mounting brace therebetween (Figures 1 and 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sigg et al, as modified by Shakkour to incorporate the teachings of Barcatta to provide for the body being integrally formed with the casing without a mounting brace therebetween.  Doing so would be combining prior art elements according to 
Further, Applicant argues that it would not have been obvious of one of ordinary skill in the art to have modified Shakkour to incorporate the teachings of Barcatta to provide for the valve body integral with the casing, as the system of Shakkour would not function.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, forming the valve body and the casing structure as integral, without a mounting brace therebetween, would cut down on assembly steps and therefore be obvious to one of ordinary skill in the art.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  While the current application and the prior art are directed to common inventors, the combination is directed to what would be obvious to one of ordinary skill in the art (see specifically MPEP 2141.03) and not to the specific inventor in question.
Therefore, these arguments are unpersuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753

/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753